The parties hereto became estranged and separated after 20 years of married life. Plaintiff in her bill for divorce alleges extreme cruelty. Among the acts complained of is the charge that defendant unjustly accused her of improper relations with other men. As a witness, defendant denied that he was jealous of her or had ever "made false accusations about her conduct." In his answer he stated that he had —
"admonished the plaintiff for her associations with one E.B. Thurston * * * because of intimate relations that this plaintiff and this Thurston had,"
— and claimed that he was justified in so doing. He admitted as a witness that he had "helped spread the talk around Rockford," and that he had talked about her improper conduct with others in his pool room. The trial court found that such charges had been made by him, and that they were unfounded. The proofs warranted this finding, and justified the granting of a divorce to plaintiff. Simon v. Simon, 225 Mich. 645.
The defendant was ordered to pay plaintiff $500, $100 forthwith and the balance in monthly installments of $25 each, and an attorney fee of $100. This allowance was reasonable.
The decree is affirmed, with costs to plaintiff, including an attorney fee of $50.
BIRD, SNOW, STEERE, FELLOWS, WIEST, CLARK, and McDONALD, JJ., concurred. *Page 633